Citation Nr: 1014102	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1971.  

This matter is on appeal from the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, psychiatric treatment records have reflected the 
presence of anxiety, major depressive disorder, and PTSD.  
Thus, the Board has redefined the Veteran's psychiatric 
appeal, as is listed on the title page of this decision.  

The issue service connection for an acquired psychiatric 
disorder, to include PTSD of is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1974 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a nervous condition.

2.  The February 1974 rating decision is the last final 
denial on any basis.

3.  The evidence added to the record since February 1974, 
when viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder.




CONCLUSION OF LAW

The evidence received subsequent to February 1974 is new and 
material and the requirements to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim to reopen.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  
Historically, while in service, he filed a claim for a 
nervous condition resulting from his motor vehicle accident 
in the line of duty, in Vietnam.  That claim was initially 
denied in July 1971 and confirmed in February 1974.  He did 
not appeal that decision and it became final one year later.   

In November 2005, the Veteran again filed a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, based on the in-service motor 
vehicle accident.  In April 2006, the RO denied the claim to 
reopen.  He filed a notice of disagreement in May 2006.  
Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD.

The evidence of record at the time of the last final denial 
in February 1974 included service treatment records, service 
personnel records, and January 1974 VA treatment record 
indicating symptoms of "extreme nervousness and fears" with 
a diagnosis of "anxiety - depression psychosis."  

The evidence added to the record since the February 1974 
denial consists of the following: VA outpatient treatment 
records, including diagnoses of an anxiety disorder, major 
depressive disorder, and PTSD; a January 2005 treatment 
record indicating symptoms of "feeling sad, hopeless most of 
the time, sleep changes and appetite changes;" a March 2006 
VA examination, and October 2004, January 2005, November 
2005, March 2006, May 2006, and August 2006 personal 
statements asserting a relationship between his psychiatric 
disorders and his in-service experiences, including the 
accident, as well as the resulting hospitalization and 
injuries. 

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

The VA outpatient treatment records demonstrate pathology 
associated with major depressive disorder, anxiety disorder, 
and PTSD indicating a possible nexus to service which was not 
demonstrated in the record at the time of the February 1974 
denial.  

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of an acquired 
psychiatric disorder, to include PTSD, and of a possible 
causal connection to service.  As such, it is found to be 
material.  Accordingly, as the evidence is both new and 
material, the claim is reopened.  Having found that the claim 
should be reopened, the Board finds that a remand is 
necessary to address the merits of the Veteran's claim.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted.


REMAND

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Additional development is needed prior to further disposition 
of the Veteran's service connection claim.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Here, the Veteran was afforded an 
examination in March 2006, whereupon the examiner opined that 
the Veteran did not have PTSD but instead had an anxiety 
disorder.  However, the examiner did not consider or 
reconcile the Veteran's previous diagnosis of PTSD in October 
2000 and repeated thereafter by his VA mental health staff 
physician who regularly treated him, or offer a nexus opinion 
regarding the relationship of the Veteran's anxiety disorder 
to his service-connected disabilities.  Additionally, the 
Veteran complained that the examiner was hostile toward him.   

The Veteran contends that he has a current psychiatric 
disorder related to a traumatic event he witnessed in 
service.  Specifically, he asserts that, while in Vietnam, 
where he served as a "combat engineer," he was involved in 
a motor vehicle accident in the line of duty.  He recollected 
that the vehicle went over a landmine and there was an 
explosion.  He suffered numerous injuries for which he has 
been service-connected, and was hospitalized.  Service 
personnel records verify the motor vehicle accident as well 
as indicate that following his release from the hospital, he 
was released from service due to his injuries.  

The Veteran has provided both competent and credible 
testimony regarding an in-service traumatic event.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the 
Veteran is not competent to relate his in-service symptoms to 
his currently diagnosed psychiatric disorder, and such 
relationship remains unclear to the Board, the Board finds 
that a VA examination and etiology opinion is necessary in 
order to fairly decide the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Ponce, Puerto Rico, dated 
from November 2005 to the present.  Any 
negative response should be annotated 
in the claims folder.    

2.  Upon receipt of any additional VA 
outpatient treatment records, schedule 
the Veteran for a VA psychiatric 
examination with an examiner other than 
the March 2006 examiner.  The examiner 
must review the claims file and note 
such review in the examination report.  

The examiner's opinion should 
specifically address whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
psychiatric disorder had its onset in 
service, or was caused or aggravated by 
his service-connected disabilities.  The 
examiner must consider the Veteran's VA 
outpatient treatment records located in 
the claims file.  The rationale for all 
opinions should be provided in a legible 
report.  

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  Readjudicate the issue on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


